EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1 shall read:	at line 15: “the box body…”
			at line 18: “the box body…”
			at line 19: “the box body…”

Claim 14 shall read: at line 14: “the box body…”
			at line 17: “the box body…”

Claim 21 shall read: at line 3: “the box body…”
			at lines 4-5: “the box body…”
			at line 6: “the box body…”
			at line 7: “the box body…”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW THOMAS KIRSCH whose telephone number is (571)270-5723.  The examiner can normally be reached on Mon-Weds, Fri, 9a-6p EST, Thu 1p-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733